     Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 1 of 13 PageID #: 91



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA

v.                                     CRIMINAL CASE NO. 2:20-00088

BRIAN KELLY TOWNSEND


                       MEMORANDUM OPINION AND ORDER

       Before the court is defendant’s motion to suppress all

evidence seized from the June 9, 2018 search of his residence

and the truck parked within the curtilage of that residence.

(ECF No. 23.)      The motion has been fully briefed, and the court

held a hearing on August 24, 2020.          At the conclusion of the

hearing, the court took the motion under advisement.              For the

following reasons, the court hereby DENIES defendant’s motion.

I.     Background 1

       Early in the morning on June 9, 2018, defendant called 911

to report that his girlfriend, Catheria Swafford, had accused

him of stealing an iPad.        When the police did not respond by

early afternoon, he called a second time and reported that Ms.




1 This background is based upon facts stated in defendant’s
brief, (ECF No. 23), the government’s response, (ECF No. 24),
the police report created by Deputy Angelica C. Miller of the
Kanawha County Sheriff’s Office, (ECF No. 23-3), and upon Deputy
Miller’s testimony at the pretrial motions hearing. The court
finds Deputy Miller completely truthful and believable, and
fully credits her testimony.
   Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 2 of 13 PageID #: 92



Swafford had accused him of stealing an iPad and struck him.

Deputy Angelica C. Miller (“Deputy Miller”) of the Kanawha

County Sheriff’s Office responded to defendant’s second 911

call.   After arriving at defendant’s residence, Deputy Miller

spoke with Ms. Swafford, who denied that she hit defendant and

explained that the iPad was not stolen but was just damaged.

Deputy Miller thereafter spoke with defendant in the basement of

defendant’s residence, where defendant admitted that he had not

actually been struck by Ms. Swafford.

     During Deputy Miller’s conversation with defendant, Deputy

Miller found defendant to be “obviously under the influence” of

alcohol.   Defendant told Deputy Miller that he had been drinking

throughout that morning, and Deputy Miller stated that she saw

several empty cans of beer in the basement near defendant.

Deputy Miller testified that while it was apparent that

defendant was intoxicated, he was not slurring his speech and he

was responsive to her questions.         She also testified that at no

point in their encounters at his residence that day did

defendant become physically ill or become unsteady and fall due

to his intoxication.

     After speaking with defendant for the first time, Deputy

Miller spoke again with Ms. Swafford.         Ms. Swafford told Deputy

Miller that she felt afraid of defendant when he was

intoxicated, and that she was concerned because he was a

                                     2
   Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 3 of 13 PageID #: 93



convicted felon and was in possession of a firearm.            Ms.

Swafford told Deputy Miller that the gun’s holster and

ammunition were inside the residence, and she left and brought

those materials to Deputy Miller.

     Upon learning this information and receiving the gun

holster and ammunition, Deputy Miller went to the basement to

speak with defendant a second time.        Deputy Miller asked

defendant whether he was a felon and whether he possessed a

firearm.   Defendant answered that he was a felon and had a gun,

which he had received in exchange for trading a circular saw to

“Billy.”   Deputy Miller then asked defendant where the gun was,

and defendant responded that it was in his truck inside of a

black tool bag in the back seat of the truck.          Deputy Miller

asked where the keys to the truck were, and defendant pulled out

the keys to the truck from his pocket and handed the keys to

Deputy Miller.

     Once she received the keys to defendant’s truck, Deputy

Miller placed defendant under arrest for filing a false police

report, which is a misdemeanor under West Virginia law.              Deputy

Miller led defendant upstairs and outside to his truck, which

was parked on the side of the street in front of defendant’s

residence.   (See ECF No. 27, Exs. D-1 and D-2.)          Deputy Miller

then used defendant’s keys to unlock the truck and she recovered

a firearm in a black tool bag in the back seat of the vehicle.

                                     3
    Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 4 of 13 PageID #: 94



Defendant did not say anything while Deputy Miller unlocked his

truck and recovered his gun.        After seizing the gun, Deputy

Miller arrested defendant for being a felon in possession of a

firearm.

      At no point in the interaction between Deputy Miller and

defendant was defendant given Miranda warnings, nor did Deputy

Miller ever explicitly ask for consent from defendant to search

his vehicle.

      Defendant moves to suppress the evidence, arguing that the

government has not met its burden of proving that defendant

implicitly consented to the search of his residence and vehicle.

Defendant argues that the totality of the circumstances does not

show consent, but merely acquiescence to a show of authority.

Defendant also contends that his intoxication level precludes a

finding of valid consent.       The government counters that

defendant, despite his intoxication, was sufficiently competent

to give consent, and he implicitly did so by voluntarily

surrendering his car keys to Deputy Miller. 2          The government

also argues that, as an alternative, the search was lawful

because Deputy Miller possessed probable cause to conduct a




2 The government notes that it does not intend to introduce the
holster and ammunition at trial, (ECF No. 24), and thus the
issue before the court is the lawfulness of Deputy Miller’s
search of defendant’s vehicle and her recovery of the firearm
inside the vehicle.
                                      4
      Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 5 of 13 PageID #: 95



warrantless search of defendant’s vehicle once defendant

informed her that he was a convicted felon and possessed a

firearm in his vehicle.         As to this alternative grounds for

upholding the search, defendant replies that because the vehicle

was within the curtilage of his residence, the warrant exception

to vehicle searches should not apply here.

II.     Analysis

        A. Consent to the Search

        “It is well settled under the Fourth and Fourteenth

Amendments that a search conducted without a warrant issued upon

probable cause is ‘per se unreasonable . . . subject only to a

few specifically established and well-delineated exceptions.’

It is equally well settled that one of the specifically

established exceptions to the requirements of both a warrant and

probable cause is a search that is conducted pursuant to

consent.”      Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)

(citations omitted).        The essence of consent is that it is

“freely and voluntarily given,” id. at 222, though the

government need not show that a defendant knew of his right to

refuse to consent to a search.          Id. at 227.     Consent need not be

explicit - consent may be implied from a person’s words,

gestures, or conduct.         See, e.g., United States v. Hylton, 349

F.3d 781, 786 (4th Cir. 2003).          The key inquiry to implied

consent is whether, based on the totality of the circumstances,

                                        5
   Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 6 of 13 PageID #: 96



defendant’s conduct “‘would have caused a reasonable person to

believe that he consented.’”       United States v. Harvey, 901 F.

Supp. 2d 681, 693 (N.D.W. Va. 2012) (quoting United States v.

Castellanos, 518 F.3d 965, 969-70 (8th Cir. 2008)).

     The burden of proving that consent was freely and

voluntarily given falls on the government to show by a

preponderance of the evidence.       Bustamonte, 412 U.S. at 222.

“‘This burden is heavier where consent is not explicit, since

consent is not lightly to be inferred.’”         United States v.

Moreland, 437 F.3d 424, 429 (4th Cir. 2006) (quoting United

States v. Impink, 728 F.2d 1228, 1232 (9th Cir. 1984)).

     Here, it is clear that defendant consented to the search of

his vehicle by voluntarily giving his car keys to Deputy Miller.

The conversation between Deputy Miller and defendant established

that defendant possessed a firearm and that it was in his truck.

Then, when Deputy Miller asked where the keys to the truck were,

defendant voluntarily located and handed over the keys to Deputy

Miller.   The court finds no evidence that defendant’s action in

giving his keys to Deputy Miller was the product of duress or

coercion.   A reasonable person viewing the situation would

believe that, by handing his keys over to Deputy Miller without

any evidence that she demanded or coerced him to do so,

defendant was consenting to her using his keys to unlock the

truck and search in the tool bag he had said his gun was stored

                                     6
      Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 7 of 13 PageID #: 97



in.     Thus, this is precisely the kind of non-verbal conduct that

demonstrates consent.         See United States v. Jones, 356 F.3d 529,

534 (4th Cir. 2004) (citing with approval the holding in United

States v. Gordon, 173 F.3d 761, 766 (10th Cir. 1999), that by

voluntarily handing over his keys, defendant consented to a

search of a locked container).

        Defendant’s intoxication presents a potentially

complicating factor; however, a review of decisions by the

Courts of Appeals shows widespread agreement that intoxication

alone does not render consent invalid.            See, e.g., United States

v. Montgomery, 621 F.3d 568, 572–73 (6th Cir. 2010); United

States v. Watters, 572 F.3d 479, 483 (8th Cir. 2009); United

States v. Madiedo, 972 F.2d 1345 (9th Cir. 1992); United States

v. Patrone, 948 F.2d 813, 815-16 (1st Cir. 1991); United States

v. Bertram, 805 F.2d 1524, 1526–28 (11th Cir. 1986); United

States v. Gay, 774 F.2d 368, 377 (10th Cir. 1985).              Instead,

courts have inquired as to whether a person’s level of

intoxication was such that their consent could no longer be

deemed to have been freely and voluntarily given.              See Gay, 774

F.2d at 377 (“The issue squarely put is whether [defendant] was

so intoxicated that his consent to search was not the product of

a rational intellect and a free will”); see also Montgomery, 621

F.3d at 572 (explaining that “impairment, moreover, is a matter



                                        7
   Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 8 of 13 PageID #: 98



of degree, making it appropriate to gauge the impact of

[intoxication] on a case-by-case basis”).

     Upon reviewing the record and hearing the testimony of

Deputy Miller, the court finds that defendant was not so

intoxicated that his consent was not freely and voluntarily

given.   Deputy Miller testified that defendant was not slurring

his speech and that he was responsive to her questions.            See id.

(“consent can be given . . . when that person is coherent and

fails to exhibit any visible impairment”); Gay, 774 F.2d at 377

(being rational enough to understand requests and responsively

answer questions is a sign that intoxication did not preclude

free and voluntary consent).       She also testified that at no

point in their encounters at his residence that day did

defendant become physically ill or become unsteady and fall due

to his intoxication.     See Montgomery, 621 F.3d at 572 (citing

United States v. Fletcher, 295 Fed. App’x 749 (6th Cir. 2008),

as upholding consent to search where defendant did not seem

impaired and was not swaying or unsteady).          Because the evidence

demonstrates that defendant understood what was happening, did

not exhibit physical manifestations of significant intoxication,

and was coherent and responsive to questions, his consent to

Deputy Miller’s search of his truck was freely and voluntarily

given.



                                     8
   Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 9 of 13 PageID #: 99



     For these reasons, the court concludes that the firearm

seized pursuant to Deputy Miller’s search of defendant’s vehicle

should not be suppressed because defendant consented to the

search.

     B. Probable Cause for a Warrantless Search of the Vehicle

     As an alternative ground for the validity of the search,

the court also finds that Deputy Miller had probable cause to

search defendant’s vehicle.       Probable cause “exist[s] where the

known facts and circumstances are sufficient to warrant a man of

reasonable prudence in the belief that contraband or evidence of

a crime will be found.”      Ornelas v. United States, 517 U.S. 690,

696 (1996).    Although most searches require a warrant,

warrantless searches of automobiles are valid under the

automobile exception to the warrant requirement:           “where there

was probable cause to search a vehicle ‘a search is not

unreasonable if based on facts that would justify the issuance

of a warrant, even though a warrant has not been actually

obtained.’”    Maryland v. Dyson, 527 U.S. 465, 467 (1999)

(quoting United States v. Ross, 456 U.S. 798, 809 (1982)).

Here, Deputy Miller clearly possessed probable cause once she

learned that defendant was a felon and possessed a firearm

inside of his vehicle.      See, e.g., United States v. Gardner,

2013 WL 6859280, at *2 (E.D.N.C. Dec. 30, 2013), aff'd, 823 F.3d

793 (4th Cir. 2016) (holding that “there was probable cause to

                                     9
  Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 10 of 13 PageID #: 100



believe that Defendant's vehicle contained contraband when

Defendant admitted that he was a convicted felon ‘several times’

and had a firearm under the driver's side of the front seat of

the vehicle”); cf. United States v. Coleman, 700 F.3d 329, 336

(8th Cir. 2012) (finding probable cause to search a vehicle when

a defendant admitted there were drugs in his car).

     Defendant argues that the automobile exception to the

warrant requirement does not extend to vehicles parked in the

curtilage of the home.      Defendant is correct about this limit of

the automobile exception.      See Collins v. Virginia, 138 S. Ct.

1663, 1671-72 (2018) (holding that “[n]othing in our case law .

. . suggests that the automobile exception gives an officer the

right to enter a home or its curtilage to access a vehicle

without a warrant”).     However, defendant’s argument is

irrelevant to this case because the evidence shows that

defendant’s vehicle was not located within the curtilage of his

home.   Instead, defendant’s truck was parked on a gravel area

slightly to the side of a public street in front of his home.

(See ECF No. 27, Exs. D-1 and D-2.)        It is clear that “a public

street can never fall within a home's curtilage.”           United States

v. Hernandez, 647 F.3d 216, 219 n.3 (5th Cir. 2011); see also

United States v. Thompson, 2005 WL 8159515, at *5 (C.D. Cal.

Sept. 30, 2005) (finding that a car parked on the street was

outside the curtilage, while a car parked in the backyard was

                                     10
  Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 11 of 13 PageID #: 101



within the curtilage of defendant’s home).          Nor does the fact

that defendant’s truck was parked on a gravel driveway – which

was mere feet to the side of the street – change this analysis.

     A cursory review of curtilage doctrine supports this rule.

The curtilage “is the area to which extends the intimate

activity associated with the sanctity of a man's home and the

privacies of life, and therefore has been considered part of the

home itself for Fourth Amendment purposes.”          Oliver v. United

States, 466 U.S. 170, 180 (1984).         In determining if an area is

part of the curtilage, we consider: (1) “the proximity of the

area claimed to be curtilage to the home”; (2) “whether the area

is included within an enclosure surrounding the home”; (3) “the

nature of the uses to which the area is put”; and (4) “the steps

taken by the resident to protect the area from observation by

people passing by.”     United States v. Dunn, 480 U.S. 294, 301

(1987).

     Analyzing the factors as applied to this case, the area in

which defendant’s truck was parked was beyond the steps leading

from the home to the street, and the area is far more similar to

the street than an area of the home.         The area was not included

in any enclosure, and would be available for any person to park

their car, not just defendant; this is a strong factor showing

the area is much more analogous to street parking rather than an

enclosed driveway adjacent to or part of the home.           Moreover, no

                                     11
  Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 12 of 13 PageID #: 102



steps had been taken to limit the area from observation by

passers-by:    the truck and the parking area were not only easily

visible by persons driving or walking on the public street, but

the truck was within arms-reach of an person walking by on the

street.    Therefore, the court finds that the area where

defendant’s car was located does not fall within the curtilage

of the home.    As such, the automobile exception to the warrant

requirement is applicable in this case, and Deputy Miller

possessed probable cause to search defendant’s vehicle without a

warrant.

     For these reasons, the court concludes that, as an

alternative ground, the firearm seized pursuant to Deputy

Miller’s search of defendant’s vehicle should not be suppressed

because the search was conducted with probable cause and within

the automobile exception to the Fourth Amendment’s general

warrant requirement.

III. Conclusion

     Deputy Miller’s search of defendant’s vehicle was lawful

because it was conducted pursuant to valid consent and,

alternatively, because it was conducted with probable cause

under the automobile exception to the warrant requirement.             For

the foregoing reasons, the firearm seized pursuant to Deputy

Miller’s search should not be suppressed, and defendant’s motion

to suppress, (ECF No. 23), is DENIED.

                                     12
  Case 2:20-cr-00088 Document 29 Filed 08/28/20 Page 13 of 13 PageID #: 103



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Office of this court.

     IT IS SO ORDERED this 28th day of August, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     13
